   Case: 3:20-cv-00130-MPM-JMV Doc #: 130 Filed: 09/16/21 1 of 1 PageID #: 1414




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

NARIKA WILLIAMS,                              *               CIVIL ACTION NO.
CLARENCE WILLIAMS, JR.,                       *               3:20-cv-130-MPM-JMV
RAYNETTA WILLIAMS, BRICE                      *
THOMPSON, and ADRIANNA                        *
WILLIAMS, individually and as the             *               JUDGE: Michael P. Mills
wrongful death beneficiaries of               *
CLARENCE REGINALD WILLIAMS,                   *               MAGISTRATE JUDGE:
deceased                                      *               Jane M. Virden
                                              *
VERSUS                                        *
                                              *
USAA CASUALTY INSURANCE                       *
COMPANY                                       *
****************************************************************************************************

                                             ORDER


       IT IS ORDERED that USAA Casualty Insurance Company is granted leave to take

the trial perpetuation deposition of Jeremy Ramagos. Unresolved issues, if any,

regarding portions of the deposition to be used at trial must be presented to the trial

judge in accordance with the dictates of the final pretrial order [see Official Form No. 3,

paragraphs 12 and 13].

       So ordered this 16th day of September, 2021.



                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
